ORDER

ROSEMARY M. COLLYER, District Judge.
This Court held a telephone status conference with the parties in this matter on January 6, 2012 in which the State of Texas represented that in light of the Court’s Memorandum Opinion and Order entered on January 2, 2012, Dkt. ## 128, 129, it had obtained waivers from relevant members of the Texas State Legislature regarding any alleged attorney-client relationship they may have with the Texas Legislative Council. Texas will produce discovery pursuant to this waiver and asks the Court to vacate the portion of its Opinion relating to the existence of a privileged relationship between the Texas Legislative Council and members of the Texas State Legislature. The Defendants have no objection to such a vacatur. Accordingly, it is
ORDERED that the portion of the Memorandum Opinion, Dkt. # 128, relating to the existence of an attorney-client relationship between the Texas Legislative Council and members of the Texas State Legislature is VACATED.
SO ORDERED.